PER CURIAM.
Robert Joseph Long has petitioned this Court for a writ of mandamus requiring respondent to provide him with “complete original court file or files” from a case in the circuit court of Pasco County. We have jurisdiction. Art. V, § 3(b)(5), Fla. Const.
The petition is denied to the extent that it seeks to require respondent to provide petitioner copies of the court file(s) without charge. Petitioner is represented by the Office of the Capital Collateral Representative (CCR), and the records are sought as part of that representation. Therefore, the copies of the court file(s) are to be produced upon payment by CCR of the usual charges for copies of such records charged by respondent. See Porter v. State, 700 So.2d 647 (Fla.1997); Hoffman v. Haddock, 695 So.2d 682 (Fla.1997).
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.